*691The Supreme Court providently exercised its discretion in denying the defendant’s 'motion, pursuant to CPL 200.20 (3), for separate trials on the respective incidents charged in the indictment. The proof of each crime was separately presented, uncomplicated, and easily segregable in the minds of the jurors, there was no substantial difference in the quantity of proof at trial for each of the crimes, and the court repeatedly instructed the jury to consider each incident separately (see People v Reyes, 60 AD3d 873, 874 [2009]; People v Vernon, 304 AD2d 679, 680 [2003]; People v Brewer, 269 AD2d 538, 538 [2000]). Skelos, J.P., Dillon, Leventhal and Sgroi, JJ., concur.